Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Claim Objections
Claims 3, 4, 5, 7, and 12 are objected to because of the following informalities: 
Claim 3, line 2: amend “the fuel gas” to “the hydrocarbon-containing fuel gas”
Claim 4, line 2: amend “the fuel gas” to “the hydrocarbon-containing fuel gas”
Claim 5, line 2: amend “the fuel gas” to “the hydrocarbon-containing fuel gas”
Claim 7, line 2: amend “the fuel gas” to “the hydrocarbon-containing fuel gas”
Claim 12, line 3: delete “(10.2)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the tuyere level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the post-reforming temperature of the synthesis gas. There is insufficient antecedent basis for this limitation in the claim. However, the Examiner is assuming that claim 13 should depend on claim 8 instead of claim 1, as claim 8 first introduces this limitation.
Regarding dependent claims 14 and 15, these claims do not remedy the deficiencies of parent claim 13 noted above, and are rejected for the same rationale.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournier et al. (US 2002/0050097 A1, hereinafter “Fournier”).

Regarding claims 1, 3, and 9, Fournier teaches a process for the production of reformed gases, where the method comprises combusting a mixture of a first supply of liquid and/or gaseous hydrocarbon and oxygen to produce carbon dioxide and water, then passing the carbon dioxide and water into a second stage where a second supply of a liquid and/or gaseous hydrocarbon and oxygen are also injected into the second stage to produce secondary reformed hydrogen and carbon monoxide and finally injecting the secondary reformed hydrogen and carbon monoxide into the path of the primary reformed gas into the shaft furnace (Fournier, Abstract and [0034]). Moreover, Fournier teaches that the oxygen is commercial grade oxygen, i.e., having a high concentration of O2 (Fournier, [0058] and Claim 2). Fournier also teaches that the products from the combustion process have a peak temperature in the range of 4000-4500°F, i.e., 2204-2482°C (Fournier, [0089]). Additionally, Fournier teaches a shaft furnace and a separate reformer for processing the reformed gases, i.e., outside the shaft furnace (Fournier, [0043-0046] and FIGS. 1 and 2).

The combustion of the hydrocarbon and oxygen to produce carbon dioxide and water using commercial grade oxygen of Fournier corresponds to performing a combustion process outside the metallurgical furnace by combusting a carbon-containing material with an oxygen-rich gas having a O2 concentration significantly higher than air to produce an offgas, which offgas is a CO2 containing gas of claim 1 of the present invention. Passing the carbon dioxide and water to the second stage having a temperature above 2204°C and injecting with a hydrocarbon of Fournier corresponds to combining the offgas, while having an elevated combustion-induced temperature above 1000°C due to the combustion process, with a hydrocarbon- containing fuel gas to obtain a first gas mixture having a temperature above a reforming temperature necessary for a reforming process of claim 1 of the present invention. The carbon dioxide and water having a temperature above 2204°C of Fournier corresponds to wherein the offgas, when being combined with the fuel gas, has a combustion-induced temperature above 1500°C of claim 3 of the present invention.
The reforming of the gas mixture of carbon dioxide, water, and a hydrocarbon in the second stage to produce CO and H2 of Fournier corresponds to the first gas mixture undergoing the reforming process, thereby producing a synthesis gas containing CO and H2, the reforming process being performed non-catalytically and being a dry reforming process and/or a wet reforming process of claim 1 of the present invention. Injecting the secondary reformed gas into the shaft furnace of Fournier corresponds to feeding the synthesis gas into the metallurgical furnace of claim 1 of the present invention. The use of a shaft furnace of Fournier corresponds to wherein the metallurgical furnace is a shaft furnace of claim 9.

Regarding claim 5, Fournier also teaches that furnace gas outlets 24 are provided adjacent to the top of the cooling zone “C”, where the furnace gas is primarily carbon dioxide and travels along line 24, to the preheater 38, then to the gas reformer 4 (Fournier, Figure 1 and [0044]). The addition of the furnace gas, containing carbon dioxide, to the reformer of Fournier corresponds to wherein the offgas and the fuel gas are combined with a supplemental gas, which is a CO2 containing gas, to obtain the first gas mixture of claim 5 of the present invention. 

Regarding claim 6, Fournier also teaches that the liquid hydrocarbons include liquified heavy hydrocarbons, liquid hydrocarbon fuels such as naphtha and heavy fuel oil (Fournier, [0058]). The use of heavy fuel oil as the liquid hydrocarbon of Fournier corresponds to wherein the carbon-containing material comprises tar, coke breeze, charcoal, coal and/or heavy fuel oil of claim 6 of the present invention.

Regarding claim 7, Fournier also teaches that the liquid and/or gaseous hydrocarbon can be natural gas, propane, methane, and the like (Fournier, [0058]). The use of natural gas as the hydrocarbon of Fournier corresponds to wherein the fuel gas comprises natural gas, coke oven gas and/or biogas of claim 7 of the present invention. 

Regarding claim 8, Fournier also teaches that a good temperature window for the Stage II mixing and reforming is between about 1800-3500°F, i.e., 982-1927° and the equilibrium temperature is about 2300°F, i.e., 1260°C (Fournier, [0099]). The temperature of the Stage II gases of Fournier corresponds to herein the synthesis gas immediately after the reforming process has a post-reforming temperature above 1000°C of claim 8 of the present invention. 


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournier et al. (US 2002/0050097 A1, hereinafter “Fournier”) and as evidenced by Air Products, Industrial and Medical Gas Specifications (U.S.) (hereinafter “Air Products”).
Regarding claim 2, Fournier teaches that the oxygen is commercial grade oxygen, i.e., having a high concentration of O2 (Fournier, [0058] and Claim 2), in which the purity of the oxygen gas is 99.5% as evidenced by Air Products which states the specifications of commercial grade oxygen (Air Products, “Oxygen”). The commercial grade oxygen of Fournier corresponds to wherein the oxygen-rich gas contains at least 60% of O2 of claim 2 of the present invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2002/0050097 A1, hereinafter “Fournier”).

Regarding claim 4, while Fournier teaches preheating the feed gas, such as natural gas, methane, or other suitable gaseous hydrocarbons (Fournier [0046]), Fournier does not explicitly disclose that the feed gas has a temperature below 100°C. However, it would have been obvious to one of ordinary skill in the art to select a preheating temperature from room temperature to 100°C in Fournier due to routine optimization of the reforming process. 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.



Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2002/0050097 A1, hereinafter “Fournier”) as applied to claim 1 above and further in view of Millner et al. (US 2010/0313711 A1, hereinafter “Millner”).

Regarding claims 10, 11, and 12, while Fournier teaches the use of a shaft furnace (Fournier, Abstract), Fournier does not explicitly disclose wherein the metallurgical furnace is a blast furnace, wherein the synthesis gas is fed into the blast furnace at a tuyere level, or wherein the synthesis gas is fed into the blast furnace at a shaft level above a tuyere level.
With respect to the difference, Millner teaches a method for melting pig iron in a blast furnace by reforming blast furnace gases and then feeding the reformed gases into the blast furnace (Millner, Abstract). Millner also teaches that the recirculation gas is subsequently introduced either via the tuyers, at the level above the tuyers, or into the shat of the blast furnace (Millner, [0019]).
As Millner expressly teaches injecting various carbon-containing gases at the tuyere level or at the bosh level can help save on the amount of coke needed as well as increase the efficiency of the plant (Millner, [0002]).
Fournier and Millner are analogous art as they are both drawn to reforming gases and then injecting the reformed gases, containing CO and H2, into a shaft furnace (Fournier, Abstract; Millner, Abstract).
In light of the motivation to inject the reformed gases in to either the tuyere level or above the tuyere level in a blast furnace as taught in Millner above, it therefore would have been obvious to one of ordinary skill in the art to also inject the reformed gases of Fournier into the tuyere level or above the tuyere level in a blast furnace in order to save on the amount of coke needed and increase the efficiency of the plant (Millner, [0002]), and thereby arrive at the present invention.
The blast furnace of Millner corresponds to wherein the metallurgical furnace is a blast furnace of claim 10 of the present invention. Injecting the reformed gas into the tuyere of Millner corresponds to wherein the synthesis gas is fed into the blast furnace at a tuyere level of claim 11 of the present invention. Injecting the reforming gas at the level above the tuyers or into the shat of the blast furnace of Millner correspond to wherein the synthesis gas is fed into the blast furnace at a shaft level above a tuyere level of claim 12 of the present invention.      



Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2002/0050097 A1, hereinafter “Fournier”) as applied to claim 8 above and further in view of Bixler et al. (US 4756750, hereinafter “Bixler”).

Regarding claims 13 and 14, while Fournier teaches a gas line 58 is connected to line 56 to the bustle 6 to add an enrichment natural gas to the gas from the header to form the bustle gas entering the bustle 6 (Fournier, [0047]), Fournier does not explicitly disclose which additive gas  is a CO and/or H2 containing gas having a temperature lower than the post-reforming temperature of the synthesis gas.
With respect to the difference, Bixler teaches a process for the direct reduction of iron ore using reformed process gases where the gases from the secondary oxygen reformer are combined with CO2 free recycle gas (Bixler, Abstract, Column 8, lines 9-15 and Figure 3). Moreover, Bixler teaches that the composition of the CO2 free recycle gas in line 332 contains 72% H2, 1% H2O, 22% CO, 1% CO2, and 4% C1, i.e., additive gas contains CO and/or H2 and that the gas can be preheated from 158-270°F prior to being added to the reformed gases (Bixler, Column 8, lines 9-15 and Table 1).
As Bixler expressly teaches the combination of secondary oxygen reformer gas, recycle gas, and soot are used as the reducing gas feed for the shaft furnace (Bixler, Column 5, lines 65-68).
Fournier and Bixler are analogous art as they are both drawn to injecting reforming gases into a shaft furnace (Fournier, Abstract; Bixler, Abstract).
In light of the motivation to add the recycle gas to the reformed gas prior to injecting into the shaft furnace as taught in Bixler above, it therefore would have been obvious to one of ordinary skill in the art to add recycled gas from the process of Fournier to the stage II gases prior to injecting into the bustle of the shaft furnace of Fournier, in order to act as reducing gas feeds in the shaft furnace (Bixler, Column 5, lines 65-68), and thereby arrive at the present invention. 

Regarding claim 15, Fournier also teaches that the final equilibrium temperature of all the reformed gases in the header, after mixing with the oxygen-fuel boost reformer reformed gases is estimated at 1680°F, i.e., 916°C (Fournier, [0099]). The temperature of the gases prior to entry to the shaft furnace of Fournier corresponds to wherein the second gas mixture has a temperature between 700°C and 1200°C of claim 15 of the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738